Case 13-17864-mdc        Doc 119     Filed 11/20/18 Entered 11/20/18 16:57:47             Desc Main
                                    Document      Page 1 of 3




                        UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE:                                       :       CHAPTER 13

 ANNETTE PICCIANO
           Debtor
                                              :       CASE NO. 2013-17864
 ANNETTE GRACE PICCIANO
           Movant

 US BANK TRUST NATIONAL
 ASSOCIATION, AS TRUSTEE OF THE
 SGIC SERIES III TRUST                        :



                                  REPLY TO NEW MATTER

          26.   Admitted that a modification was completed for this loan in January 2018, which

                reduced the escrow to zero and brought the account current as of January 1, 2018.

                By way of further answer, Bankruptcy Rule of Procedure 3002.1 provides at

                Paragraph C “The holder of the claim shall file and serve on the Debtor, Debtor’s

                counsel and the Trustee a notice itemizing all fees, expenses or charges (1) that

                were incurred in connection with the claim after the bankruptcy case was filed,

                and (2) that the holder asserts a recoverable against the Debtor or against Debtor’s

                principal residence. The notice shall be served within 180 days after the date on

                which the fees, expenses or charges are incurred. It is specifically denied that the

                negative escrow account balance of $29,328.24 was incurred within 180 days of

                the notice of mortgage payment change.
Case 13-17864-mdc    Doc 119      Filed 11/20/18 Entered 11/20/18 16:57:47            Desc Main
                                 Document      Page 2 of 3




      27.   Admitted.

      28.   Admitted that prior service filed a notice of mortgage payment change for 2018

            increasing the escrow to $433.57. It is denied that the increased escrow was

            “insufficient to pay 2018 real estate taxes and homeowner’s insurance”. It is

            denied that an escrow deficit exists for 2018 or that if such deficit was incurred in

            the last 180 days.

      29.   Denied. Answering Debtor is without information sufficient to form an opinion

            as to the “starting escrow balance,” or how the amount was calculated.

      30.   Answering Debtor is without knowledge to form a belief as to the “actual starting

            escrow balance.” To the contrary, the escrow balance was zero and the account

            were brought current January 1, 2018.

      31.   Denied that the required starting balance for the escrow account plus deficit from

            2018 totals $8,092.24. To the contrary, the escrow was brought current January 1,

            2018. Denied that Debtor had the option of paying the “escrow shortage” in a

            lump sum or paying escrow shortage over 12 months.

      32.   Admitted.

      33.   Denied. Denied that real estate taxes and homeowners insurance will total

            $17,413 during 2019. Denied that US Bank Trust National Association has

            justified charging Debtor $17,413 in escrow in 2019. Strict proof thereof is

            demanded at time of trial.

      34.   Denied that the current escrow shortage exists. Denied that an escrow shortage

            existed prior to January 1, 2018. To the contrary, the notice of mortgage payment
Case 13-17864-mdc          Doc 119    Filed 11/20/18 Entered 11/20/18 16:57:47       Desc Main
                                     Document      Page 3 of 3


               change appears to be based on a negative escrow account balance of $29,328.24,

               which sum has been left unexplained.

        Wherefore, Annette Picciano respectfully requests that the Court determine whether

 payment of any claimed fee, expense, or charge is required by the underlying agreement and

 applicable nonbankruptcy law to cure a default or maintain payments in accordance with §

 1322(b)(5) of the Code.

                                             EASTBURN & GRAY, P.C.

                                             By: /s/David L. Marshall

                                             David L. Marshall, Esquire
                                             Attorney I. D. No. 19356
                                             Eastburn and Gray, P.C.
                                             60 East Court Street
                                             Doylestown, Pa. 18901
                                             (215)345-7000 - Telephone
                                             (215)345-9142 – Facsimile
                                             dmarshall@eastburngray.com
                                             Attorneys for Debtors

 Date: November 20, 2018
